DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 05/10/2021. In the paper of 05/10/2021, Applicant amended claims 74, 77-78, 87 and 95. Applicant also added new claims 107-114. Accordingly, claims 74-79, 81-82, 87-100 and 107-114 is being considered.
Applicant also submitted a new information disclosure statement (IDS) on 05/19/2021. The submission is found to be in compliance with the provisions of 37 CFR 1.97 and therefore, considered by the examiner.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 74-79, 81-82, 87-100 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the limitation “AT/GC ratio” of claim 74 lacks clarity is now withdrawn in view of Applicant’s Remarks of 05/10/2021 (see 1st and 2nd paragraphs of page 11 of the Remarks). 
In the Remarks, Applicant indicates that each of the Examiner’s interpretations as stated in the Non-Final paper mailed on 02/09/2021 on pages 3-4, paragraph 9, are encompassed by the recited “AT/GC ratio” limitation. 
Applicant further indicate that the AT/GC ratio is to be computed as follows.
divide the concentrations of
(a) [dATP + rATP + dTTP + rTTP + dUTP + rUTP] + (b) [analogs of (a)] 
by the concentrations of
(c) [dCTP + rCTP +dGTP + rGTP] + (d) [analogs of (c)].

If any term in the equation is zero, then that term falls out of the computation.
The rejection of claims 77-78 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for having broad range and narrow range limitations within the same claim is withdrawn in view of the claim amendments. 

The rejections of claims 87 and 95 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are also withdrawn in view of the claim amendments.

The rejection of claims 74-79, 81-82 and 87-100 under 35 U.S.C. 103 as being unpatentable over Bernardi et al. (2013) as evidenced by Hixson et al. (1990) and GenBank Accession No. NG_042854.1 (Aug 2015) in view of Li et al. (2013), Maruszak et al. (2012), Duenas et al. (1999) and Oto et al.(1997) is withdrawn in view of Applicant’s arguments, that was found to be persuasive. Applicant particularly argues that the cited references do not teach/motivate an ordinary skilled artisan to increase AT/GC ratio generally, or even to increase the AT/GC ratio of Oto et al. from 5.5. to the instantly claimed AT/GC ratio of 8 or higher. 
The prior rejection provides Oto et al. who teach successful amplification(s) reaction of homopolymeric fragment by providing a AT/GC ratio of 5.5 (200 mM dATP and 20 mM dGTP, dCTP and ddTP yielding AT/GC ratio of 220 mM/40 mM) and suggest the use of asymmetry of concentrations to reduce stutter. Applicant clarifies Oto’s disclosure of a ratio of dATP to (dCTP, dGTP, dTTP) of 10:1 as also yielding a AT/GC ratio of 5.5 (e.g. 200 mM dATP and 20 mM dGTP, 20 mM dCTP and 20 mM ddTP which corresponds  to AT/GC ratio of 220 mM/40 mM).
Applicant’s argument that Fig. 1 of Duenas et al. (reproduced below) motivates decreasing the AT/GC ratio because in Fig. 1, Duenas et al. goes from 0.35 mM (dATP+ dTTP) and 0.05 mM (dGTP + dCTP) for a AT/GC ratio of 7 (low yield) to 0.33 mM (dATP+ dTTP) and 0.10 mM (dGTP + dCTP) for a AT/GC ratio of 3.3 (high yield) and indicates low amplification prducts at ratio 7.0 versus high amplification products at ratio 3.3. This argument is not persuasive to the Examiner as the trend of decreasing AT/GC ratio does not appear to correlate with improved amplification with all measurements indicated in both Fig. 1. As well as Fig. 2.

Fig. 1 of Duenas et al. (see pg 1, lower left corner of page 1)

    PNG
    media_image1.png
    443
    323
    media_image1.png
    Greyscale


Fig. 2 of Duenas et al. (see pg 1, upper right corner of page 1)

    PNG
    media_image2.png
    515
    652
    media_image2.png
    Greyscale

The Examiner concedes that Duenas et al. does not motivate a AT/GC ratio of 8.0 or higher and accordingly, the reference is withdrawn.

Status of the Election/Restrictions
Claim 74 is allowable in view of the withdrawal as stated in the section entitled “Withdrawn rejection(s)” above. 
Accordingly, the restriction requirement as set forth in the Office action mailed on 08/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, claims 83-86, which depend from allowed claim 74, are no longer withdrawn from consideration and are rejoined and considered. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 101-106 do not depend from any allowable claims. This application is in condition for allowance except for the presence of claims 101-106 directed to a method, kits(s) and solutions(s) that are non-elected, without traverse.  Accordingly, claims 101-106 have been cancelled as provided in the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended as follows: 
Claims 101-106 are canceled.
101.-106. (canceled)
	
Conclusion
Claims 74-100 and 107-114 are allowed. Claims 1-73 and 101-106 are canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 17, 2021